                                                             1   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             6   Email: natalie.winslow@akerman.com

                                                             7   Attorneys for The Bank of New York Mellon fka
                                                                 The Bank of New York, as Trustee for the
                                                             8   Certificateholders of the CWALT, Inc., Alternative
                                                             9   Loan Trust 2006-33CB, Mortgage Pass-Through
                                                                 Certificates, Series 2006-33CB
                                                            10
                                                                                              UNITED STATES DISTRICT COURT
                                                            11
                                                                                                      DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                 THE BANK OF NEW YORK MELLON FKA                      Case No.: 2:17-cv-00336-MMD-CWH
                                                                 THE BANK OF NEW YORK, AS TRUSTEE
                      LAS VEGAS, NEVADA 89134




                                                            13
                                                                 FOR THE CERTIFICATEHOLDERS OF THE
AKERMAN LLP




                                                            14   CWALT, INC., ALTERNATIVE LOAN                        ORDER GRANTING APPLICATION FOR
                                                                 TRUST 2006-33CB, MORTGAGE PASS-                      ENTRY OF DEFAULT JUDGMENT
                                                            15   THROUGH CERTIFICATES, SERIES 2006-                   AGAINST MARIAN L. HAMMOND
                                                                 33CB
                                                            16
                                                                                               Plaintiff,
                                                            17   vs.

                                                            18   BRAEWOOD          HERITAGE ASSOCIATION,
                                                                 INC.; NYLA        G. CARSON; MARIAN L.
                                                            19   HAMMOND;          DOE INDIVIDUALS I-X,
                                                                 inclusive, and    ROE CORPORATIONS I-X,
                                                            20   inclusive,

                                                            21                                Defendants.

                                                            22

                                                            23             The Bank of New York, as Trustee for the Certificateholders of the CWALT, Inc.,

                                                            24   Alternative Loan Trust 2006-33CB, Mortgage Pass-Through Certificates, Series 2006-33CB (BNY)

                                                            25   submits the following proposed order, pursuant to the court's order dated September 28, 2018, ECF

                                                            26   No. 43.

                                                            27             1.    This action concerns the real property located at 3378 Clandara Avenue, Las Vegas,

                                                            28
                                                                 46544247;1
                                                             1   Nevada 89121.

                                                             2            2.    Marian Hammond acquired an interest in the property on or about July 2006, as

                                                             3   evidenced by a grant, bargain, sale deed recorded in favor of Hammond that was recorded against

                                                             4   the property on August 1, 2006 as Instrument No. 20060801-0004205.

                                                             5            3.    Hammond borrowed $146,900.00 to purchase the property. To secure the loan,

                                                             6   lender Cornerstone Home Lending recorded a deed of trust against the property on August 1, 2006

                                                             7   as Instrument No. 20060801-0004206.

                                                             8            4.    BNY is the current record beneficiary of the deed of trust. A true and correct copy of
                                                             9   the assignment of deed of trust in favor of BNY was recorded against the property on April 16, 2012
                                                            10   as Instrument No. 201204160001184.
                                                            11            5.    The deed of trust remains a valid and enforceable lien against the property.
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12            6.    The deed of trust is the senior lien encumbering the property.
                      LAS VEGAS, NEVADA 89134




                                                            13            7.    Hammond defaulted under the terms of the note and deed of trust by failing to make
AKERMAN LLP




                                                            14   all required payments when due. The amounts under the loan are now due and owing to BNY.
                                                            15            8.    Nevada Revised Statutes 40.430 et seq. provides the statutory framework for judicial
                                                            16   actions for foreclosure of real mortgages in Nevada. These statutes "must be construed to permit a
                                                            17   secured creditor to realize upon the collateral for a debt or other obligation agreed upon by the
                                                            18   debtor and creditor when the debt or other obligation was incurred." NRS 40.430(2).

                                                            19            9.    For judicial foreclosure actions, "the judgment must be rendered for the amount found

                                                            20   due the plaintiff, and the court, by its decree or judgment, may direct a sale of the encumbered

                                                            21   property, or such part thereof as is necessary, and apply the proceeds of the sale as provided in NRS

                                                            22   40.462." NRS 40.430(1). "[A] creditor of a note secured by real property must first pursue judicial

                                                            23   foreclosure before recovering from the debtor directly." McDonald v. D.P. Alexander & Las Vegas

                                                            24   Boulevard, LLC, 121 Nev. 812, 816, 123 P.3d 748, 750 (2005).

                                                            25            10.   In order to enforce a deed of trust through foreclosure in Nevada, the deed of trust

                                                            26   and underlying promissory note must be held by the same party. Edelstein v. Bank of N.Y. Mellon,

                                                            27   286 P.3d 249, 260 (Nev. 2012) (citing Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034,

                                                            28
                                                                 46544247;1
                                                             1   1039 (9th Cir. 2011)). Separation of the deed of trust and note at any particular point in time does

                                                             2   not preclude enforcement when the documents are ultimately unified in the same party. Edelstein,

                                                             3   286 P.3d at 259. "Indeed, while entitlement to enforce both the deed of trust and the promissory

                                                             4   note is required to foreclose, nothing requires those documents to be unified from the point of

                                                             5   inception of the loan." Id. (citing In re Tucker, 441 B.R. 638, 644 (Bankr. W.D.Mo. 2010)).

                                                             6            11.    "To prove that a previous beneficiary properly assigned its beneficial interest in the

                                                             7   deed of trust, the new beneficiary can demonstrate the assignment by means of a signed writing."

                                                             8   Edelstein, 286 P.3d at 260 (citing Leyva v. Nat'l Default Servicing Corp., 127 Nev. ___, 255 P.3d
                                                             9   1275, 1279 (2011)).
                                                            10            12.    In general, an assignment of a trust deed's interest in land "must be in writing,
                                                            11   subscribed by the party creating, granting, assigning, or declaring the same, or by the party's lawful
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   agent thereunto authorized in writing." NRS 111.205(1). An assignment of a beneficial interest in a
                      LAS VEGAS, NEVADA 89134




                                                            13   deed of trust must also be recorded in the office of the recorder where the property is located. NRS
AKERMAN LLP




                                                            14   106.210.
                                                            15            13.    Here, BNY, as the current beneficiary of the deed of trust, is entitled to enforce it.
                                                            16            14.    BNY is entitled to enforce the note because it is a holder. NRS 104.3301; Leyva v.
                                                            17   Nat'l Default Servicing Corp., 127 Nev. ___, ___, 255 P.3d 1275, 1280-81 (2011) (recognizing that a
                                                            18   note holder is entitled to enforce the note); James J. White & Robert S. Summers, Uniform

                                                            19   Commercial Code § 16.4.b (5th ed. 2008) ("[M]erely by producing a properly indorsed or issued

                                                            20   instrument the plaintiff proves he is entitled to enforce it as a holder.").

                                                            21            15.    Hammond is required, under her loan documents, to pay the principal and interest on

                                                            22   the loan, as evidenced by the note. Her failure to do so constitutes a default and breach of the terms

                                                            23   of the deed of trust.

                                                            24            16.    Hammond failed to make the June 1, 2012 payment on the note and all subsequent

                                                            25   payments due, resulting in default under the terms of the note and deed of trust.

                                                            26            17.    The unpaid principal balance, together with interest as allowed at the note rate from

                                                            27   default date to June 30, 2018 totals $113,344.34.

                                                            28
                                                                 46544247;1
                                                             1             18.    BNY elects to invoke the power of sale, and is entitled to a judgment of this Court

                                                             2   ordering the property sold at foreclosure to satisfy the amounts due and payable. NRS 40.430(1).

                                                             3             19.    BNY is entitled to attorneys' fees and costs incurred in prosecuting this matter

                                                             4   from Hammond, in an amount to be proven upon judgment in BNY's favor, pursuant to the explicit

                                                             5   terms of the deed of trust.

                                                             6             20.    Hammond has failed to cure her default under the loan.

                                                             7             21.    BNY served Hammond with service of process of this lawsuit on March 15, 2017.

                                                             8   Hammond failed to answer or otherwise defend, and BNY obtained a default from the Clerk of
                                                             9   Court.
                                                            10             22.    Accordingly, entry of judgment by default is appropriate.
                                                            11             IT IS THEREFORE HEREBY ORDERED that BNY's application for default judgment as to
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   Hammond is GRANTED.
                      LAS VEGAS, NEVADA 89134




                                                            13             IT IS FURTHER ORDERED that all claims against all parties are now fully resolved in this
AKERMAN LLP




                                                            14   action.
                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                 46544247;1
                                                             1            Accordingly, IT IS FURTHER ORDERED that the lis pendens recorded against the property

                                                             2   as instrument no. 201702100001310 with the Clark County Recorder is EXPUNGED.

                                                             3

                                                             4

                                                             5                                               _____________________________________ _
                                                                                                             UNITED STATES DISTRICT COURT JUDGE
                                                             6
                                                                                                                    April 4, 2019 _____________________
                                                                                                             DATED:__________
                                                             7   Respectfully Submitted by:
                                                             8
                                                                 AKERMAN LLP
                                                             9
                                                                 /s/ Natalie L. Winslow.
                                                            10   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            11   NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 1635 Village Center Circle, Suite 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                 Las Vegas, NV 89134
                      LAS VEGAS, NEVADA 89134




                                                            13   Attorneys for The Bank of New York Mellon fka
AKERMAN LLP




                                                                 The Bank of New York, as Trustee for the
                                                            14   Certificateholders of the CWALT, Inc., Alternative
                                                                 Loan Trust 2006-33CB, Mortgage Pass-Through
                                                            15
                                                                 Certificates, Series 2006-33CB
                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                 46544247;1
